United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                               ________________

                                  No. 10-2848
                               ________________

United States of America,               *
                                        *
            Appellee,                   *
                                        *      Appeal from the United States
      v.                                *      District Court for the
                                        *      Western District of Missouri.
Tarone L. Shipp,                        *
                                        *             [UNPUBLISHED]
            Appellant.                  *
                                        *

                               ________________

                               Submitted: April 14, 2011
                                   Filed: May 9, 2011
                               ________________

Before LOKEN and MURPHY, Circuit Judges, and JARVEY,1 District Judge.
                       ________________


JARVEY, District Judge.


       Tarone Shipp (“Shipp”) was serving a three-year term of supervised release
following his completion of a 37-month sentence for being a felon in possession of
a firearm when he was arrested and charged with counterfeiting. Shipp appeals the


      1
       The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa, sitting by designation.
district court’s2 denial of a motion to dismiss his supervised release revocation
proceedings. Shipp argues that the district court lacked authority to revoke his
supervised release after his term expired because of a nearly eight month delay
between his arrest and his initial appearance.

      The government argues that the delay was reasonable because the
counterfeiting charge, which formed the basis for the revocation proceedings, was
adjudicated during that time.

      For the reasons discussed below, we affirm.

                                I. BACKGROUND

       On March 27, 2007 Shipp began a three-year term of supervised release after
completing a prison sentence for the unlawful possession of a firearm. On October
14, 2009 Shipp was arrested and charged in a criminal complaint with counterfeiting.
Shipp was detained during the pendency of the counterfeiting case and had appointed
counsel. On October 26, 2009 the probation office issued a violation report alleging
that Shipp had violated his supervised release by counterfeiting currency. The district
court issued an arrest warrant for the alleged supervised release violation on October
28, 2009. Shipp pleaded guilty to the counterfeiting charge on February 10, 2010.
On June 21, 2010 another district court judge3 sentenced Shipp to 34 months’ in
prison for the counterfeiting offense, consecutive to any sentence imposed upon the
revocation of Shipp’s term of supervised release.



      2
      The Honorable Howard F. Sachs, Judge, United States District Court for the
Western District of Missouri.
      3
      The Honorable Gary A. Fenner, Judge, United States District Court for the
Western District of Missouri.
                                          -2-
      Shipp made his initial appearance on the revocation proceedings on June 22,
2010 and counsel was appointed to represent him. On August 3, 2010 Judge Sachs
sentenced Shipp to 15 months’ imprisonment, consecutive to the 34-month sentence
imposed in the counterfeiting case.

                                 II. DISCUSSION

       We review the district court’s authority to revoke a defendant’s supervised
release de novo. United States v. Hacker, 450 F.3d 808, 814 (8th Cir. 2006).
Likewise, the district court’s interpretation of the Federal Rules of Criminal
Procedure is reviewed de novo. United States v. Pardue, 363 F.3d 695, 697 (8th Cir.
2004).
       Title 18 United States Code § 3583 (i) provides:

             The power of the court to revoke a term of supervised
             release for violation of a condition of supervised release,
             and to order the defendant to serve a term of imprisonment
             . . . extends beyond the expiration of the term of supervised
             release for any period reasonably necessary for the
             adjudication of matters arising before its expiration if,
             before its expiration, a warrant or summons has been
             issued on the basis of an allegation of such a violation.

       Shipp’s term of supervised release was scheduled to expire on March 26, 2010.
The supervised release revocation warrant was issued on October 28, 2009. Thus, the
plain language of § 3583(i) confers authority upon the district court to revoke Shipp’s
supervised release. See also Hacker, 450 F.3d at 815-16 (holding that the district
court had authority to revoke defendant’s supervised release where the warrant issued
one day before the term of supervised release expired). The delay between the
revocation arrest warrant and Shipp’s initial appearance on revocation proceedings
was reasonable as the counterfeiting charge was adjudicated during this time.


                                          -3-
        We also reject Shipp’s argument regarding the delay between his arrest and the
initial appearance on the revocation proceedings. While Fed. R. Crim. P. 32.1(a)(1)
provides that “[a] person held in custody for violating probation or supervised release
must be taken without unnecessary delay before a magistrate judge” this court has
previously held that this requirement does not apply to a person being detained for
an offense in addition to the supervised release violation. See United States v.
Pardue, 363 F.3d 695, 697-98 (8th Cir. 2004) (noting that “Rule 32.1 exists to protect
the probationer from undue federal incarceration,” which is not at issue when a
defendant is also in custody on a new case).

      Shipp finally argues that the delay in the appointment of counsel cost him the
opportunity to have both sentences imposed by the same judge, which he claims
would have increased the chance of a concurrent sentence. Shipp’s argument is
completely speculative with respect to the lost opportunity for concurrent sentences,
and he makes no showing of prejudice, as he had no legal right to have both the
underlying charge and the revocation proceedings adjudicated by the same judge.

                                III. CONCLUSION

     For the foregoing reasons, we affirm the district court’s denial of Shipp’s
motion to dismiss the revocation proceeding.

                       ______________________________




                                          -4-